Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered July 6, 1989, convicting him of criminal possession of a controlled substance in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We conclude that the trial court properly denied, without a hearing, that branch of the defendant’s omnibus motion which was to suppress physical evidence (see, CPL 710.60 [3] [b]).
*678Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Lawrence, Rosenblatt and Ritter, JJ., concur.